Powell, J.,
concurring specially. I doubt that the presumption or inference of settlement of previous differences arising from the giving of a note or due-bill is as broad as the opinion of the Chief Judge indicates, but, as applied to the facts of the present case, the charge was not misleading ox erroneous. Besides, it should not be overlooked that the alleged indebtedness for contribution had become barred by the statute of limitations, before the death of the decedent, even if it had not been discharged. Though the statute of limitations was not pleaded, the very fact of the lapse of time, without claim of indebtedness, greatly enhances the inference arising from the giving of the due-bill. 1
Judge Bussell authorizes me to state that he concurs with these views.